Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DRAWINGS
The drawings are objected to because FIGS. 6–11 fail to comply with the following requirements of 37 C.F.R. § 1.84 because they are screenshots of a software application, and as such, constitute photographs prohibited under 37 C.F.R. § 1.84(b). The blurriness and poor contrast in FIGS. 6–11 also fail to comply with 37 C.F.R. § 1.84(m) (“lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings”) § 1.84(l) (“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”), and § 1.84(a)(1) (requiring “black and white drawings with solid black lines,” i.e., monochrome).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	TREVALYAN AND SMITH TEACH CLAIMS 1, 2, 4, 6, 7, 9, 11, 12, AND 14.
Claims 1, 2, 4, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over WIPO International Application Publiaction No. WO 2021/097189 A1.  (hereafter “Trevalyan”) in view of U.S. Patent Application Publication No. 2009/0109455 (hereafter “Smith”).
Claim 1
Trevalyan teaches:
A computer-implemented method for providing and managing an electronic bill of lading (eBOL) for a shipment of goods, the method comprising:
FIG. 2 illustrates “a method 108 for processing a bill of lading.” Trevalyan ¶ 23.
responsive to receiving a request originating from a stakeholder computing entity associated with the shipment of goods, generating, by one or more processors, the eBOL from information stored in centralized storage media, 
Whoever performs method 108 to process a bill of lading 104 requests that the bill of lading be processed pursuant to the method 108 by scanning the bill of lading 104 he or she wishes to process using a scanner 106, at step 110. Trevalyan ¶ 23; see also Trevalyan ¶ 21 and FIG. 1 (providing the reference numbers for the computer system 102, bill of lading 104, and scanner 106). 
The person or company practicing method 108 is a stakeholder associated with the shipment of goods—and thus computer system 102 is stakeholder’s computing entity—because the client for whom they are processing the bill of lading 104 is “a carrier (or a carrier’s agent)” who issued the bill of lading “to acknowledge receipt of cargo for shipment once the goods have been loaded onto the vessel.” Trevalyan ¶ 5. As such, the person or company practicing method 108 necessarily has an interest in the shipment because they are performing tasks associated with the shipment. That being said, the occupational status or intended purpose of the entity making the claimed request is irrelevant of patentability, and thus, need not be disclosed by the prior art to reach a finding of anticipation or conclusion of obviousness. See Nazomi Communications, Inc., v. Nokia Corp.,  739 F.3d 1339, 1345 (Fed Cir. 2014); see also MPEP § 2114 (subsection II.).
In any case, method 108 further includes responding to step 110 of scanning of the bill of lading by recognizing its text (step 112) and “determin[ing] if the data corresponds to a known bill of lading template (i.e., a bill of lading template typically used by a major shipping company) 114.” Trevalyan ¶ 23. “Once correspondence is found between the data and a known template, the text and other data is assembled into standard data fields 120.” Trevalyan ¶ 23. 
In sum, “receiving a request originating from a stakeholder computing entity associated with the shipment of goods” corresponds to Trevalyan’s step 110, while “generating, by one or more processors, the eBOL from information stored in centralized storage media” corresponds to assembling the bill of lading data in step 120 from the information gleaned in step 114.
wherein (a) the eBOL is configured for display as a split screen of a webpage, (b) the split screen of the webpage comprises an interactive panel with a plurality of fields into which information can be input, 
“A screen then displays all of the data with the standardized fields, along with an image of the scanned bill of lading.” Trevalyan ¶ 25. “As shown in FIG. 3B, once a bill of lading is scanned, the screen 152 populates the data into data boxes 154 of a standard format.” Trevalyan ¶ 27.
(c) the split screen of the webpage comprises a display panel with a formal version of the eBOL in which the eBOL is displayed, and 
FIG. 3B illustrates that “the scanned bill of lading 156 is also displayed.” Trevalyan ¶ 27.
(d) the interactive panel and the display panel are non-overlapping panels of the webpage; 
FIG. 3B further illustrates that the left and right panels do not overlap. Trevalyan FIG. 3B.
and responsive to receiving input into a field of the plurality of fields, updating the information stored in the centralized storage media to reflect the information entered by the stakeholder
“If no correspondence [between a standard field and a recognized template field] is determined, then the data is entered manually 124 into the standard data fields.” Trevalyan ¶ 23. This information is then included as part of the information “assembled into standard data fields” at step 120.” Trevalyan ¶ 23. 
Trevalyan does not appear to explicitly disclose whether or not “the display panel comprising the formal version of the eBOL is updated to display the input entered in the field of the plurality of fields.”
Smith, however, teaches a method (FIG. 8) for providing and managing any kind of form document, regardless of whether the document’s intended legal effect is to provide a bill of lading, wherein:
(a) the eBOL is configured for display as a split screen of a webpage, (b) the split screen of the webpage comprises an interactive panel with a plurality of fields into which information can be input, (c) the split screen of the webpage comprises a display panel with a formal version of the eBOL in which the eBOL is displayed, and (d) the interactive panel and the display panel are non-overlapping panels of the webpage; 
“During operation, the system displays a printed representation of the form (operation 800) and an enhanced representation of the form (operation 810), where the enhanced representation of the form displays an enhanced view of some or all of the fields in the form.” Smith ¶ 53. More specifically, as shown in FIG. 3, the enhanced representation and the printed representation are displayed in non-overlapping panels. See Smith ¶ 35.
wherein the display panel comprising the formal version of the eBOL is updated to display the input entered in the field of the plurality of fields.
“When the system detects a user action (e.g., a mouse event) related to a displayed field in one of the representations (operation 830), the system adjusts the display of the field in the other representation or in both representations to indicate the relationship between the field in the two representations (operation 840).” Smith ¶ 53. “User action in each representation triggers synchronized identification of (and updates to) the corresponding field in the other representation.” Smith ¶ 56. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Trevalyan’s split screen bill of lading user interface with Smith’s technique of updating data on a formal version of a document (i.e., Trevalyan’s bill of lading) using information entered in the enhanced representation thereof. One would have been motivated to improve Trevalyan with Smith’s technique because “displaying the relationships between corresponding fields facilitates visual understanding of both the differences between a paper format for a form and an electronic format for a form as well as the location of data in both formats . . . thereby reducing errors.” Smith ¶ 54.
Claim 2
Trevalyan and Smith teach the computer-implemented method of Claim 1, 
wherein at least one of the plurality of fields is specific to the stakeholder.
In step 114, Trevalyan “determin[es] if the data corresponds to a known bill of lading template (i.e., a bill of lading template typically used by a major shipping company) 114.” Trevalyan ¶ 23. 
Claim 4
Trevalyan and Smith teach the computer-implemented method of Claim 1 further comprising 
providing one or more notifications to one or more of the other stakeholder computing entities indicating that the eBOL has been updated.
“The bill of lading data can then be converted into a client’s specific format 134. The data and the bill image can then be transferred to the client’s application program interface (API) 136. Thus, when a client employs a standard format that is different from that of a shipper, the system can deliver the data to the client in the format desired by the client.” Trevalyan ¶ 26.
Claims 6, 7, and 9
Claims 6, 7, and 9 each recite a general purpose computer that performs the method of claims 1, 2, and 4, and are therefore rejected according to the same findings and rationale as provided above.
Claims 11, 12, and 14
Claims 11, 12, and 14 each recite a computer readable medium on which the methods of claims 1, 2, and 4 are encoded, and are therefore rejected according to the same findings and rationale as provided above.

II.	TREVALYAN, SMITH, AND PETERSON TEACH CLAIMS 3, 8, AND 13.
Claims 3, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Trevalyan and Smith as applied to claims 1, 6, and 11 above, and further in view of U.S. Patent Application Publication No. 2011/0314371 A1 (“Peterson”).
Claim 3
Trevalyan and Smith teach the computer-implemented method of Claim 1, but do not explicitly disclose whether or not the request for the eBOL is generated as a result of the stakeholder computing entity activating a hyperlink provided in an email.
Peterson, however, teaches a method comprising receiving a request for generating a document, 
wherein the request for the eBOL is generated as a result of the stakeholder computing entity activating a hyperlink provided in an email.
“The process begins at block 202, where it transmits a URL that identifies a template that specifies required electronic signature data. Typically, the transmitted URL is then embedded in a Web page or other document (e.g., email) that can be accessed on a client device for purposes of performing a transaction that requires an electronic signature.” Peterson ¶ 26. Upon receiving the email with the URL in block 302 of FIG. 3, “the process transmits a request based on the received URL.” Peterson ¶ 34. “The request may be transmitted to the electronic signature service (e.g., using the HTTP protocol) in order to obtain a form for collecting required electronic signature data.” Peterson ¶ 34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Trevalyan and Smith’s respective methods with Peterson’s technique of generating a request for the aforementioned documents (i.e., for Trevalyan’s electronic bill of lading). One would have been motivated to combine Peterson with Trevalyan and Smith because the use of a URL makes it possible to update the forms on the other end of that URL, avoiding a known and recognized problem in this field whereby updates to the forms leads to inconsistencies when exchanging documents. See Peterson ¶ 24.
Claims 8 and 13
Claim 8 recites the general purpose computer that performs the method of claim 3, and claim 13 recites a computer readable medium on which the method of claim 3 is stored. Accordingly, claims 8 and 13 are rejected according to the same findings and rationale as provided above for claim 3.
III.	TREVALYAN, SMITH, AND WOODFIN TEACH CLAIMS 5, 10, AND 15.
Claims 5, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Trevalyan and Smith as applied to claims 1, 6, and 11 above, and further in view of U.S. Patent Application Publication No. 2007/0179861 A1 (“Woodfin”).
Claim 5
Trevalyan and Smith teach the computer-implemented method of Claim 1, and while the two at least suggest downloading and/or printing their respective documents, neither reference explicitly discloses “control elements that allow the stakeholder computing entity to download and print the formal version of the eBOL.”
Woodfin, however, teaches a method that includes displaying a bill of lading in an interface 700, 
wherein the display panel comprising the formal version of the eBOL further comprises control elements that allow the stakeholder computing entity to download and print the formal version of the eBOL.
“The interface 700 might also be used to download from the transaction entity an electronic representation of a shipping label. For example, an ADOBE ACROBATS file representation of a FED EX® label and/or bill of lading might be transmitted to the vender (e.g., with the customer’s name and address), who can then simply print and use the label.” Woodfin ¶ 45.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add control elements for downloading and printing the scanned version the bill of lading to Trevalyan’s FIG. 3B interface, as taught by Woodfin. One would have been motivated to combine Woodfin with Trevalyan and Woodfin because this would save the user a step by providing a direct shortcut to the downloading and printing functionality. 
Claims 10 and 15
Claim 10 recites the general purpose computer that performs the method of claim 5, and claim 15 recites a computer readable medium on which the method of claim 5 is stored. Accordingly, claims 10 and 15 are rejected according to the same findings and rationale as provided above for claim 5.
OTHER PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
U.S. Patent Application Publication No. 2020/0342399 teaches a document management system for implementing paperless bills of lading.
U.S. Patent Application Publication No. 2020/0159989 discloses a document management system with a split screen interface 120 similar to that of the claimed invention.
U.S. Patent Application Publication No. 2021/0203713 A1 and U.S. Patent No. 9,436,668 B2 each disclose relevant techniques for editing formal versions of forms using an enhanced version of the form.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176